Citation Nr: 0108567	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to special monthly death pension benefits 
based on the need for regular aid and attendance, or being 
housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran upon whose service this claim is based had active 
military duty from May 1941 to June 1943.  He died in August 
1999, at the age of 90.  The appellant is his widow.  

This appeal arises from a November 1999 rating action in 
which, among other things, the appellant was denied service 
connection for the cause of the veteran's death and 
entitlement to special monthly death pension benefits based 
on the appellant's need for regular aid and attendance or by 
virtue of being housebound.  The steps necessary to perfect 
an appeal with respect to these issues were accomplished in 
February 2000.  Thereafter, the case was forwarded to the 
Board of Veterans' Appeals (Board) in Washington, DC.  


REMAND

In this case, the evidence shows that during his lifetime, 
the veteran had established service connection for a 
psychiatric disability (anxiety reaction, depressive 
features), rated as 100 percent disabling at the time of his 
death, and for a low back disability, rated as 60 percent 
disabling at the time of his death.  As mentioned above, he 
died in August 1999, at the age of 90.  The veteran's 
Certificate of Death lists the immediate cause of death as 
pneumonitis, diffuse aspiration type.  Debilitation secondary 
to dementia was entered as an underlying cause that initiated 
events resulting in death.  No other cause of death is cited 
on the death certificate, although the appellant essentially 
contends that the veteran's service connected disabilities 
substantially and materially contributed to cause the 
veteran's death. 


As an initial matter, it must be observed that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

As to specific development that the Board observes to be 
necessary in this case, it must be noted that the veteran's 
terminal hospital summary and his Certificate of Death make 
reference to the fact that an autopsy had been performed.  
Given the obvious relevance of any findings set forth in the 
autopsy report in determining the cause or causes of the 
veteran's death, and their potential link to the veteran's 
service connected disabilities, it will be necessary to 
return this matter to the RO in order to attempt to obtain a 
copy of the record of this autopsy. 

Regarding the appellant's claim for special monthly pension, 
it is observed that in the statement of the case forwarded to 
her in January 2000, she was informed that among the ways 
that she could establish entitlement to this benefit was by 
showing "a factual need for aid and attendance under the 
criteria in § 3.352(a)."  This document, however, did not 
set forth the specific criteria that are found in 38 C.F.R. 
§ 3.352(a).  In view of this, the statement of the case may 
not be considered to have complied with the regulatory 
requirement that it contain a summary of applicable laws and 
regulations.  See 38 C.F.R. § 19.29.  Since no subsequent 
document contains the criteria for establishing the need for 
aid and attendance under 38 C.F.R. § 3.352(a), the appellant 
has not had the opportunity to present as complete an 
argument of her case on appeal as she otherwise would have.  
In order to protect her rights to due process, it will be 
necessary to return this matter to the RO so that the 
deficiency in the statement of the case may be corrected.  

Furthermore, given the passage of time since the appellant 
had an opportunity to provide pertinent treatment records 
concerning her own impairments, and their impact on her claim 
for special monthly pension, she should also be given an 
opportunity to supplement the record with additional medical 
evidence.  

Although the delay occasioned by this remand is regrettable, 
this case is being returned to the RO for the following 
action:  

1.  The RO should attempt to obtain and associate 
with the claims file a copy of the report of the 
autopsy performed on the veteran following his 
death at the Alexandria, Louisiana VA Medical 
Center.   

2.  The RO should contact the appellant in writing 
and ask her to identify the places at which she has 
received any medical treatment since 1999.  After 
obtaining any necessary authorization, the RO 
should then attempt to obtain and associate with 
the claims file records of the treatment the 
appellant identifies. 

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.  

4.  Next, the RO should review the evidence of 
record and enter its determination regarding the 
claim for service connection for the cause of the 
veteran's death, and for entitlement to special 
monthly pension based on the appellant's need for 
regular aid and attendance or her housebound 
status.  If any decision remains adverse to the 
appellant, she and her representative should be 
provided a supplemental statement of the case which 
must contain notice of all relevant actions taken 
on the claim for benefits, and include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issues as may be then 
remaining on appeal.  In particular, if the 
appellant's claim for special monthly pension 
remains denied, the RO should include in its 
supplemental statement of the case, the criteria 
which describes a factual need for aid and 
attendance as set forth in 38 C.F.R. § 3.352(a).  
After a reasonable period of time in which to 
respond has been provided, the case should be 
returned to the Board for further review. 

Although no further action by the appellant is required until 
she is otherwise informed, she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


